Citation Nr: 1535353	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-00 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1987 to May 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Columbia, South Carolina RO.  In January 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In September 2014 the case was remanded for further development.


FINDINGS OF FACT

1. The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.
  
2.  A knee disability was not manifested in service; arthritis of a knee was not manifested in the first postservice year; and the Veteran's current bilateral knee arthritis is a known clinical diagnoses and is not shown to be related to his service.

3.  The Veteran is not shown to have a chronic hip disability; recent suggestions of possible bilateral hip strain feature a known clinical diagnosis attributed to normal wear and tear, and were not manifested in, or shown to be related to his service.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral knee disability is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1117, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).

2.  Service connection for a bilateral hip disability, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in April 2011, VA notified the appellant of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing; the evidence that VA would attempt to obtain; and how VA assigns disability ratings and effective dates of awards.
 
The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in June 2011, November 2011, and April 2015.  The Board finds that the reports of these VA examinations contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the January 2013 Board hearing, the undersigned identified the issues, and advised the Veteran what remained necessary to substantiate the claims of service connection for a bilateral knee (nexus to service) and a bilateral hip disability (evidence of current disability and nexus to service).  Testimony by, and elicited from, the Veteran focused on the elements necessary to substantiate the instant claims; it reflects that he is aware of what remains needed to substantiate them.  A deficiency in the conduct of the hearing is not alleged.




Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service and; (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the claimed disability was either (a) caused or (b) aggravated by the already service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, including neurologic signs or symptoms, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran claims that he has bilateral knee and hip disabilities that were incurred in service, to include as due to an undiagnosed illness.

The Veteran's STRs include a December 1987 record that notes that he complained of left knee pain.  The assessment was probable overuse.  On August 1990 service separation examination, his lower extremities were normal on clinical evaluation; he did not endorse a history of a "trick" or locked knee or other knee problems.  His STRs are silent for any complaints, treatment, or diagnosis of hip problems. 

A March 2002 VA treatment record notes the Veteran reported knee pain with an onset of about 3 to 4 months earlier; the impression was probable arthritic pain in his knees.  A July 2004 VA treatment record shows the Veteran continued to complain of left knee pain, but denied injury to the left knee.  The impression was degenerative joint disease (DJD) of the left knee.  A September 2004 VA treatment record shows continued complaints of knee pain for the past 2 months.  An April 2005 VA treatment record notes the Veteran denied trouble with stairs using his knees, but that his left knee has given out while walking.  On examination, the left knee was stable without effusion.  An April 2005 VA X-ray of the left knee showed mild tricompartmental degenerative changes without acute process.  A June 2007 VA treatment record notes the Veteran complained of pain in his knees.  

On June 2011 VA examination, the Veteran reported that his knees began hurting a couple of years ago, but denied injury and reported that he did not have knee problems during or prior to service.  He reported a dull aching daily with left-sided instability.  He also reported experiencing bilateral hip pain over the past few years and denied injury.  He reported he had no problems with his hips before or during service.  He reported a popping and catching sensation with a dull ache bilaterally.  He reported that he works as a printer and has to climb ladders which can aggravate his hip and knee pain.  

On June 2011 examination, range of motion testing for the Veteran's hips was normal and there was no trochanteric tenderness.  Flexion of the knees was to 140 degrees with mild end of range pain.  Slight bilateral crepitus was noted, but there was no tenderness on examination.  The examiner noted that X-rays of both hips were within normal limits and X-rays of both knees showed mild degenerative changes.  The diagnoses were bilateral knee osteoarthritis and no objective evidence of a bilateral hip condition.  The examiner noted there were clinical objective indicators for bilateral knee pain, but no clinical objective indicators for bilateral hip pain.  The examiner concluded that the Veteran's bilateral knee pain and hip pain were not secondary to any potential exposure that he may have experienced during his time in Southwest Asia as there was no objective evidence of hip pain and bilateral knee pain was due to osteoarthritis.

A November 2011 VA treatment record notes the Veteran complained of joint pain and stiffness; he was referred to physical therapy and ibuprofen was recommended for his knee pain.  

On November 2011 VA examination, the Veteran reported that he had a gradual onset of bilateral hip and knee pain over the course of his service due to repetitive overuse.  He did not recall any specific injury to a hip or knee, but noted that he did receive treatment for knee pain at one point.  He complained of constant bilateral knee pain, aggravated by walking, as well as left knee instability.  He also complained of intermittent bilateral hip pain, aggravated by walking, and denied hip instability.  The examiner noted that the Veteran's STRs show that he sought treatment for left knee pain in December 1987, when the assessment was overuse syndrome.  

On examination, the November 2011 VA examiner indicated the range of motion for the right knee was to 110 degrees of flexion, with end of range pain.  Range of motion for the left knee was to 110 degrees, with pain beginning at 45 degrees.  There was mild bilateral crepitus and mild varus laxity of the left knee.  There was bilateral joint line tenderness to palpitation of both knees.  On hip examination, right hip flexion was to 90 degrees, with pain beginning at 50 degrees.  Left hip flexion was to 90 degrees, pain free.  There was no trochanteric tenderness to palpation on either hip.  The diagnoses were bilateral hip strain and mild bilateral degenerative joint disease of the knees. 

The November 2011 VA examiner noted that review of the Veteran's STRs found no complaints of chronic knee or hip problems during service, and though there was a single instance of left knee pain, such was apparently transitory as no further notes indicate permanent sequelae of the incident.  The examiner also noted that there were no complaints of joint problems on the Veteran's separation examination.  The examiner concluded that there was no evidence that the Veteran's knee and hip pain are part of a diagnosable chronic multisymptom illness with a partially-explained etiology, or disease with a clear and specific etiology and diagnosis.  The examiner stated that the Veteran's hip and knee problems are the result of normal wear and tear over time and could not find evidence for any specific exposure event experienced by the Veteran during his service in Southwest Asia. 

At the January 2013 hearing before the undersigned, the Veteran testified that he did not have any problems with his knees prior to service and that he first sought treatment for knee pain from the Augusta VAMC around 1996.  He also testified that his hip pain began shortly after the onset of his knee pain and that he believes his hip pain is secondary to his knee disability. 

An October 2013 VA treatment record notes the Veteran complained of pain in his knees and that the pain in his left knee goes up to the left hip.  

An October 2014 response from the Augusta VAMC indicates that there are no additional VA treatment records from 1996 to 2000. 

An April 2015 VA addendum opinion notes that based on the available medical evidence, there is no objective finding for a diagnosis of a hip disability, and that there is evidence of bilateral knee DJD, however there is no specific finding within the STRs to indicate any association between the current bilateral knee DJD and the Veteran's active duty.  The examiner opined that it is less likely than not that the Veteran's knee disability is related to service and that there is no objective hip condition.

Regarding a bilateral knee disability, it is not in dispute that the Veteran now has arthritis of both knees, as such disability has been diagnosed (and confirmed by X-ray).  It is also not in dispute that he had complaints of left knee pain in service (which was attributed to overuse syndrome). However, the left knee complaint in service apparently resolved, as August 1980 separation examination was silent for knee complaints or findings and the November 2011 VA examiner noted that such complaints were apparently acute transitory in nature. Furthermore, there is no evidence that arthritis was manifested in the first postservice year and there is no indication that the Veteran sought treatment for knee pain until March 2002 (almost 11 years following service).  [While he reported being seen by VA for knee complaints about 6 years sooner, there is no record of such treatment.]   Consequently, service connection for a bilateral knee disability on the basis that such disability became manifest in service and persisted or on a presumptive basis (for arthritis of the knees as a chronic disease under 38 U.S.C.A. § 1112 ) is not warranted.

As the Veteran's bilateral knee disability is assigned a known clinical diagnosis (degenerative arthritis), it does not fall within the purview of the presumptive provisions of 38 U.S.C.A. §  1117; 38 C.F.R. § 3.317 (for undiagnosed illnesses related to Persian Gulf service).  Accordingly, what is needed to establish service connection for the bilateral knee disability is competent evidence that relates such disability to service.  In the absence of manifestation in service and continuity of symptoms since, that is a medical question, and requires medical expertise.

The competent (medical) evidence of record that addresses this matter is in the opinions of the November 2011 and April 2014 VA examiners who noted that there was no evidence of a chronic knee disability in service, that the Veteran's current knee disability is the result of "normal wear and tear" and that there is no indication of an association between the Veteran's current knee arthritis and his service based in the medical record.  As the opinions are by medical professionals (competent to offer them), reflect familiarity with the entire record, cite to supporting factual data, and explain the rationale, they are probative evidence.  As there is no competent evidence to the contrary, they are persuasive.

The Veteran's own lay opinions in this matter (alleging that his bilateral knee disability is related to his service) are not probative evidence.  He is a "layperson," and lacks the medical knowledge and training to offer probative opinions in these matters.  While a layperson may be competent to observe symptoms of pain, the diagnosis and etiology of arthritis are complex medical questions that require medical expertise. See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007). The Veteran has not submitted any medical opinions or medical literature that support his allegations. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for a bilateral knee disability, to include as due to an undiagnosed illness, and that the appeal in the matter must be denied.

Regarding service connection for a bilateral hip disability, the evidence is somewhat equivocal as to whether the Veteran actually has a chronic disability of either hip.  Of the 3 VA opinions of record, 2 (by the June 2011 VA examiner and the April 2015 VA examiner) indicate there is no evidence of a hip disability; the November 2011 VA examiner diagnosed hip strain.  

Regardless, the Veteran's STRs are silent for treatment or diagnosis of hip pain and there is no evidence of a chronic hip disability in service, nor has osteoarthritis of the hips been diagnosed.  Thus, service connection for a hip disability on the basis that such became manifest in service and persisted or on a presumptive basis (for arthritis of a hip as a chronic disease under 38 U.S.C.A. § 1112 ) is not warranted.

Regarding the secondary service connection theory of entitlement to service connection for bilateral hip disability, the Board notes that a threshold legal requirement for substantiating such claim (that the underlying disability to which the claimed disability is alleged to be secondary be service-connected) is not met. See 38 C.F.R. § 3.310.  As service connection for a bilateral knee disability has been denied, the claim of service connection for a bilateral hip disability as secondary to such knee disability lacks legal merit, and must be denied on that basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, as the Veteran's served in Southwest Asia during the Persian Gulf Era, he is entitled to consideration of his claim under the presumptive provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  However, as was noted by the November 2011 VA examiner, there is no evidence that the Veteran's claimed hip pain is part of a diagnosable chronic multi-symptom illness with a partially-explained etiology or a disease with no clear and specific etiology or diagnosis.  The examiner opined that the Veteran's hip pain is the result of normal wear and tear over time.  The June 2011 VA examiner opined that any hip pain was not secondary to any potential exposure that the Veteran may have experienced in Southwest Asia (as there was no objective evidence of hip pain).  And the April 2015 opinion-provider also found no evidence for a chronic hip disability in the record.  Thus, the preponderance of the evidence is against the finding that the Veteran has a hip disability due to an undiagnosed illness.  Consequently, service connection for a hip disability under the presumptive provisions in 38 U.S.C.A. § 1117 is not warranted.

The Veteran is competent to describe any discernible hip pain symptoms without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, his statements asserting that such symptoms are manifestations of an undiagnosed illness or a chronic multisymptom illness or otherwise related to his service, as he is a layperson, and lacks the training to render medical diagnoses; this question is eminently medical in nature and is not capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

The Board has reviewed the entirety of the evidence of record but found no probative evidence that contradicts the findings presented in the most probative evidence discussed above.  The Board acknowledges that the record contains some reference to hip pain complaints, including in an October 2013 VA treatment record and on VA examinations, but no information in these records substantially supports the Veteran's claim (supports that the Veteran has a chronic hip disability related to his service).  The additional evidence and information of record does not otherwise show that the Veteran has a chronic hip disability, either as a manifestation of an undiagnosed illness or as confirmed underlying hip pathology.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for a bilateral hip disability, to include as due to an undiagnosed illness.  Accordingly, it too must be denied.

ORDER

The appeal seeking service connection for a bilateral knee disability, to include as due to an undiagnosed illness, is denied.

 The appeal seeking service connection for a bilateral hip disability, to include as due to an undiagnosed illness, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


